Case 2:20-bk-21022-BR   Doc 446 Filed 06/29/21 Entered 06/29/21 09:18:54   Desc
                         Main Document     Page 1 of 5
Case 2:20-bk-21022-BR   Doc 446 Filed 06/29/21 Entered 06/29/21 09:18:54   Desc
                         Main Document     Page 2 of 5
Case 2:20-bk-21022-BR   Doc 446 Filed 06/29/21 Entered 06/29/21 09:18:54   Desc
                         Main Document     Page 3 of 5
Case 2:20-bk-21022-BR   Doc 446 Filed 06/29/21 Entered 06/29/21 09:18:54   Desc
                         Main Document     Page 4 of 5
Case 2:20-bk-21022-BR   Doc 446 Filed 06/29/21 Entered 06/29/21 09:18:54   Desc
                         Main Document     Page 5 of 5
